      Case 3:19-cv-00329-JBA Document 8 Filed 03/11/19 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

_________________________________
LILLEBABY, LLC                   :
   Plaintiff                     :
                                 :
v.                               :               C.A. No. 3:19-cv-00329(JBA)
                                 :
COLUMBUS TRADING PARTNERS        :
USA, INC. and CYBEX GMBH         :
   Defendants                   :                March 11, 2019
________________________________:



            PLAINTIFF’S MOTION FOR VOLUNTARY DISMISSAL
             WITHOUT PREJUDICE OR PRECLUSIVE EFFECT


       Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, Plaintiff

LILLEbaby, LLC, by and through the undersigned counsel, hereby moves for

voluntary dismissal without prejudice, and in support thereof, state as follows:

   1. On March 6, 2019 at approximately 5:00 p.m., the Complaint in this matter

       was inadvertently filed via CM/ECF in United States District Court of

       Connecticut (the “inadvertent filing”. See Exhibit 1, Complaint.

   2. In fact, as demonstrated by the reference on the face of the Complaint to

       the United States District Court for the District of Massachusetts, the

       Complaint was intended to be filed via CM/ECF in the District of

       Massachusetts.

   3. Shortly after the inadvertent filing of the Complaint in this Court,

       undersigned counsel took prompt action to correct it.
  Case 3:19-cv-00329-JBA Document 8 Filed 03/11/19 Page 2 of 4



4. Consequently, on March 6, 2018 at approximately 8:40 p.m., the same

   Complaint was filed in the correct court, the United States District Court of

   Massachusetts, LILLEbaby, LLC v. Columbus Trading Partners USA, Inc.

   and Cybex Gmbh; Civil Action No. 1:19-cv-10422.See Exhibit 2, ECF Notice

   of Filing in United States District Court for the District of Massachusetts.

5. Plaintiff understands that, because the Complaint in the action before this

   Court has not been served and no responsive pleadings have been filed,

   the matter could be dismissed pursuant to Rule 41(a)(1)(B) of the Federal

   Rules of Procedure. However, Rule 41(a)(1)(B) specifically provides that in

   instances where a plaintiff has “previously dismissed any federal- or state-

   court action based on or including the same claim, a notice of dismissal

   operates as an adjudication on the merits.”

6. Because the filing was inadvertent and immediately corrected by a

   subsequent filing in the proper court, Plaintiff wishes to ensure that the

   voluntary dismissal of the Complaint occurs not only without prejudice but

   also without any preclusive effect as to any subsequent voluntary

   dismissal pursuant to Rule 41(1)(1)(B).



   Wherefore, Plaintiff LILLEbaby, LLC respectfully requests entry of an

Order by this Court per Rule 41(a)(2) that this action be dismissed without

prejudice, andwithout any preclusive effect as to subsequent voluntary

dismissal pursuant to Rule 41(a)(1)(B).
      Case 3:19-cv-00329-JBA Document 8 Filed 03/11/19 Page 3 of 4




                                   Respectfully Submitted
                                   Plaintiff LILLEbaby, LLC,

                                   BY: /s/ Dawn Neborsky (ct 27985)
                                   Bonner Kiernan Trebach & Crociata, LLP
                                   40 Court Street, Third Floor
                                   Boston, MA 02108
                                   (617) 426-3900
                                   (617) 426-0380 Fax
                                   dneborsky@bonnerkiernan.com




                                CERTIFICATION

I certify that on March 11, 2019, I filed and served this document electronically
through the Court’s CM/ECF system on all counsel for record.

Dawn Neborsky #27985_______
Dawn Neborsky
      Case 3:19-cv-00329-JBA Document 8 Filed 03/11/19 Page 4 of 4



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

_________________________________
LILLEBABY, LLC                   :
   Plaintiff                     :
                                 :
v.                               :               C.A. No. 3:19-cv-00329(JBA)
                                 :
COLUMBUS TRADING PARTNERS        :
USA, INC. and CYBEX GMBH         :
   Defendants                   :                March , 2019
________________________________:

                                      ORDER

       Having considered Plaintiff’s Motion for Voluntary Dismissal pursuant to

Rule 41(a)(2) of the Federal Rules of Civil procedure, and it appearing to the Court

that said motion is proper and that Plaintiff’s filing of the Complaint in this Court

was inadvertent, it is hereby:

       ORDERED that Plaintiff LILLEbaby, LLC’s Motion for Voluntary Dismissal

pursuant to Rule 41(a)(2) is GRANTED, and that this action is hereby DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED.

       ENTERED this _____ day of _______________, 2019.




                                   _____________________________________
                                   The Honorable Janet Bond Arterton,
                                   Judge, United States District Court for the
                                    District of Connecticut
